Orders, Supreme Court, Bronx County (Alfred Callahan, J.), entered on or about: January 24,1983, March 14,1983, and August 12, 1983, respectively, and order of said court (Anthony Mercorella, J.), entered on or about February 22, 1983, unanimously affirmed, without costs and without disbursements. Appeal from order of said court (Alfred Callahan, J.), entered on or about May 16, 1983, unanimously dismissed as nonappealable, without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sandler, Sullivan and Kassal, JJ.